Exhibit 10.2

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
June 19, 2006 between Illinois Tool Works Inc., a Delaware corporation
(“Parent”), and GEM Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of Parent (“Sub”), on the one hand, and the undersigned stockholder
(“Stockholder”) of CFC International, Inc., a Delaware corporation (the
“Company”), on the other hand. Capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Merger Agreement
described below.

W I T N E S S E T H:

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of June 19, 2006
among Parent, Sub, and the Company (the “Merger Agreement”), Parent has agreed
to acquire all of the issued and outstanding shares of Company Common Stock and
Company Class B Stock pursuant to a statutory merger of Sub with and into the
Company in which issued and outstanding shares of Company Common Stock and
Company Class B Stock will be converted into the right to receive the Merger
Consideration;

WHEREAS, as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement and as an inducement and in consideration therefor, Stockholder
has agreed to enter into this Agreement; and

WHEREAS, Stockholder is the record and beneficial owner (within the meaning of
Rule 13d-3 of the Exchange Act) of that number of shares of Company Common Stock
set forth opposite such Stockholder’s name on Exhibit A hereto (the “Shares”)
(such Shares, together with any New Shares (as defined in Section 1.2), being
referred to herein as the “Subject Shares”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:

1. Agreement to Retain Subject Shares.

1.1. Prior to the Expiration Date (as defined below), Stockholder agrees not to:
(a) transfer, assign, sell, gift-over, pledge or otherwise dispose of, or
consent to any of the foregoing, any or all of the Subject Shares of which such
Stockholder is the beneficial owner or any right or interest therein
(“Transfer”) or (b) enter into any contract, option or other agreement,
arrangement or understanding with respect to any Transfer. As used herein, the
term “Expiration Date” shall mean the earlier to occur of (x) the Effective Time
or (y) termination of the Merger Agreement in accordance with the terms thereof.

1.2. “New Shares” means:

(a) any shares of capital stock or voting securities of the Company that
Stockholder purchases or with respect to which Stockholder otherwise acquires
beneficial ownership (whether through the exercise of any options, warrants or
other rights to purchase shares of Company Common Stock or Company Preferred
Stock or otherwise) after the date of this Agreement and prior to the Expiration
Date; and



--------------------------------------------------------------------------------

(b) any shares of capital stock or voting securities of the Company that
Stockholder becomes the beneficial owner of as a result of any change in Company
Common Stock by reason of a stock dividend, stock split, split-up,
recapitalization, reorganization, business combination, consolidation, exchange
of shares, or any similar transaction or other change in the capital structure
of the Company affecting the Company Common Stock.

2. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to Parent as follows:

2.1. (a) Stockholder is the beneficial owner of the Subject Shares set forth
opposite his name on Exhibit A hereto; (b) the Subject Shares set forth opposite
his name on Exhibit A hereto constitute Stockholder’s entire interest in the
outstanding capital stock and voting securities of the Company as of the date
hereof; (c) the Subject Shares are, and will be, at all times up until the
Expiration Date, free and clear of any liens, claims, options, charges, security
interests, proxies, voting trusts, agreements, rights, understandings or
arrangements, or exercise of any rights of a stockholder in respect of the
Subject Shares or other encumbrances (except as to shares with respect to which
Roger F. Hruby holds an irrevocable proxy, as noted on Exhibit A);
(d) Stockholder has the power of disposition with respect to all of the Subject
Shares set forth opposite his name on Exhibit A hereto outstanding on the date
hereof and will have voting power and power of disposition with respect to all
of the Subject Shares acquired by such Stockholder after the date hereof; and
(e) Stockholder’s principal residence or place of business is accurately set
forth on Exhibit A hereto.

2.2. Stockholder has full power and legal capacity to execute and deliver this
Agreement and to comply with and perform Stockholder’s obligations hereunder.
This Agreement has been duly and validly executed and delivered by Stockholder
and constitutes the valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms. The execution and delivery of
this Agreement by Stockholder does not, and the performance of Stockholder’s
obligations hereunder will not, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any right to terminate, amend, accelerate or cancel any
right or obligation under, or result in the creation of any lien or encumbrance
on any Subject Shares pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Stockholder is a party or by which Stockholder or the
Subject Shares are or will be bound or affected.

2.3. Stockholder hereby unconditionally and irrevocably instructs the Company
not to, (a) permit the Transfer of his Subject Shares, in violation of this
Agreement, on its books and records by Stockholder or (b) issue a new
certificate representing any such Subject Shares.

2.4 Stockholder understands and acknowledges that Parent is entering into the
Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance under this Agreement.

 

2



--------------------------------------------------------------------------------

3. Termination. This Agreement and all obligations of Stockholder hereunder and
shall terminate and shall have no further force or effect as of the Expiration
Date; provided, however, that any such termination shall not relieve any party
of any liability arising as a result of the breach of this Agreement by such
party prior to such termination.

4. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

5. Binding Effect and Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any party without the prior written
consent of the other party; provided, however, that Parent may, in its sole
discretion, assign any or all of its rights, interests and obligations hereunder
to any direct or indirect wholly-owned subsidiary of Parent. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

6. Amendment and Modification. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.

7. Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity
and Stockholder hereby waives any and all defenses which could exist in his
favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement.

8. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

  (a) If to Stockholder, to:

Dennis W. Lakomy

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

Facsimile: (708) 758-3976

 

3



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Bell, Boyd & Lloyd LLC

70 West Madison Street

Chicago, IL 60602

Attention: Paul T. Metzger

Facsimile: (312) 827-8133

                  D. Mark McMillan

Facsimile: (312) 827-8001

 

  (b) if to Parent or Sub, to:

Illinois Tool Works Inc.

3600 West Lake Avenue

Glenview, IL 60026

Facsimile: (847) 657-4399

Attention: Philip M. Gresh, Executive Vice President

and

Illinois Tool Works Inc.

3600 West Lake Avenue

Glenview, IL 60026

Facsimile: (847) 657-4329

Attention: James H. Wooten, Jr., Vice President and General Counsel

with a copy (which shall not constitute notice) to:

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, IL 60606

Attention: James T. Lidbury

Facsimile: (312) 701-7711

or to such other address as any party hereto may designate for itself by notice
given as herein provided.

9. Expenses. Each party hereto shall pay its own expenses incurred in connection
with this Agreement.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.
Each of the parties hereto

 

4



--------------------------------------------------------------------------------

irrevocably and unconditionally (a) consents to submit himself or itself to the
personal jurisdiction of the courts of the state of Delaware and of the United
States located in Wilmington, Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated hereby, (b) agrees not to
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees not to bring any action relating to
this Agreement or the transactions contemplated hereby in any court other than
the courts of the state of Delaware and of the United States located in
Wilmington, Delaware and (d) waives any right to trial by jury with respect to
any action related to or arising out of this Agreement or the transactions
contemplated hereby.

11. No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

12. Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Merger Agreement (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement and (b) are not intended to
confer upon any Person other than the parties any rights or remedies.

13. Counterpart. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Delivery of an executed counterpart of this
Agreement by facsimile shall be effective to the fullest extent permitted by
Applicable Law.

14. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

15. Publication. Each Stockholder shall not issue any press release or make any
other public statement with respect to this Agreement, the Merger Agreement, the
Merger or any other transactions contemplated by this Agreement, the Merger
Agreement or the Merger without the prior written consent of Parent (which
consent shall not be unreasonably withheld or delayed), except as may be
required by Applicable Law.

16. Further Actions. Each of the parties hereto agrees that it will execute and
deliver such other documents and instruments and to take such further actions as
from time to time may be necessary or appropriate to effectuate this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

ILLINOIS TOOL WORKS INC.

/s/ Philip M. Gresh

By:   Philip M. Gresh Its:   Executive Vice President GEM ACQUISITION CORP.

/s/ Philip M. Gresh

By:   Philip M. Gresh Its:   President STOCKHOLDER

/s/ Dennis W. Lakomy

Dennis W. Lakomy



--------------------------------------------------------------------------------

EXHIBIT A

SUBJECT SHARES

 

Stockholder

   Subject Shares Owned

Dennis Lakomy

c/o CFC International, Inc.

500 State Street

Chicago Heights, IL 60411

   314,133